DETAILED ACTION

1. 	This Office Action is in response to the Appeal Brief filed on 4/28/2022. 

Allowable Subject Matter
2. 	Claims 1 – 17 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Elzinga et al. (US PG Pub 2015/0080265 A1).

           Summary of Claim 1: 
A perfume composition having controlled release of phytoncides in an atmosphere comprising:

a) at least about 0.6% by weight of at least one phytoncide, and

b) a perfume mixture including (i) at least one solvent; and (ii) at least one fragrance ingredient,

wherein said perfume mixture exhibits a Equilibrium Headspace Concentration (HSi0) distribution curve having greater than about 95 wt% of the perfume mixture exhibiting HSi0 of less than or equal to about 10,000 µg/L.

 
Elzinga et al. teach compositions which are fragrant and are comprised of selected terpenes (Abstract) wherein in a preferred embodiment the composition comprises myrcene and alpha-pinene, wherein the sum of all terpenes in the composition is 100 wt% thereby reading on the at least about 0.6 wt%, at least about 0.8 wt%, at least about 1.1 wt%, and the two phytoncides as required by the instant claim with sufficient specificity [0023]. Elzinga et al. further teach the composition comprises a modifier wherein the modifier includes propylene glycol [0099] thereby reading on the (i) at least one solvent as required by the instant claims 1 and 3, wherein the myrcene reads on the (ii) at least one fragrance ingredient as required by the instant claim 1 and the one or more phytoncides as required by claim 12.
Elzinga et al. do not teach or fairly suggest the claimed perfume composition, wherein the perfume composition comprises, in particular, the Standard Equilibrium Headspace Concentration distribution curve of the perfume mixture. Applicant demonstrated that the claimed amount of phytoncide combined with perfume mixtures having an Equilibrium Headspace Concentration (HSi0) distribution curve having greater than about 95 wt% of the perfume mixture exhibiting HSi0 of less than or equal to about 10,000 µg/L will result in a controlled release of the phytoncides over an extended period of time.  
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763